
	

113 S1312 IS: Federal Employee Accountability Act of 2013
U.S. Senate
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1312
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2013
			Mr. Coburn (for himself,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Burr, Mr. Cornyn,
			 Mr. Enzi, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Lee, Mr.
			 Portman, Mr. Risch,
			 Mr. Rubio, Mr.
			 Thune, Mr. Vitter, and
			 Mr. Johnson of Wisconsin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to limit the
		  circumstances in which official time may be used by a Federal
		  employee.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Accountability Act of
			 2013.
		2.Repeal of certain
			 provisions relating to official timeSection 7131 of title 5, United States Code,
			 is amended—
			(1)by striking
			 subsections (a) and (c);
			(2)by redesignating
			 subsections (b) and (d) as subsections (a) and (b), respectively; and
			(3)in subsection (b)
			 (as so redesignated by paragraph (2)), by striking Except as provided in
			 the preceding subsections of this section— and inserting Except
			 as provided in subsection (a)—.
			
